412 S.W.2d 911 (1966)
Gloria Dean LACY, Appellant,
v.
The STATE of Texas, Appellee.
No. 40230.
Court of Criminal Appeals of Texas.
March 22, 1966.
*912 No attorney on appeal for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.

OPINION
WOODLEY, Presiding Judge.
The offense is injuring property belonging to another (Art. 1350, Sec. 1(a) Vernon's Ann.P.C.); the punishment, 2 years.
The record approved by the trial court reflects no statement of the evidence adduced and no brief was filed in the trial court by appellant.
The indictment was attacked in the trial court as void by motion to quash and again by motion in arrest of judgment. The motions were overruled and exception taken.
As read to the jury, the indictment alleged that appellant did wilfully and mischievously and without the consent of the owner "injure and destroy certain property, to wit, drapes, windows, gas light, window air conditioners, rugs, and walls" by "cutting, tearing, ripping, and breaking the same and defecating upon the said rugs, inflicting damage and injury to the same of the value of over $50.00."
The quoted portion of the indictment sufficiently alleged that the property described was injured. It was not necessary that the extent of the injury to each article of property be alleged.
The court's charge authorized the jury to convict if they found that appellant wilfully injured drapes and rugs without the consent of the owner, the extent of the injury inflicted being of the value of $50.00 or more.
The indictment is sufficient though it does not allege the value or extent of the damages to the drapes and rugs separately.
The judgment is affirmed.